BY ORDER OF THE COURT:
The parties have jointly moved for remand of this appeal to the judge of compensation claims for the purpose of effecting a settlement. Accordingly, we withdraw our previously filed opinion, we withdraw the mandate in this cause which issued June 10, 1993, and we remand the case to the judge of compensation claims for 60 days for consideration of a proposed settlement agreement. Fla.Work.Comp. R.P. 4.160(j)(2). Contemporaneously, the judge may tax costs if appropriate. If any costs were previously borne by the Workers’ Compensation Trust Fund pursuant to section 440.25(4)(b), Florida Statutes (1991), the parties, to the proposed settlement agreement shall so notify the Division, and the Division shall have opportunity to be heard. The judge of compensation claims will promptly file in this court a certified copy of any order entered.